Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D19-2222 & 3D19-2221
                      Lower Tribunal No. 18-23431
                           ________________


        Michael Anthony Herman and Paulie R. Hankin,
                                 Appellants,

                                     vs.

                              Chad Hankin,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Nancy A. Hass, P.A., and Nancy A. Hass (Ft. Lauderdale); Abramowitz
and Associates, and Jordan B. Abramowitz, for appellants.

      Marks & West, P.A., and Evan R. Marks and Carolyn W. West, for
appellee.


Before LINDSEY, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.